Case 7:19-cr-00243-VB Document 25 Filed 11/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT

poeem er mesesnacte wren OE TS

   
  

SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA : i Un DEY lho
* : I Ef 20
19 CR 243 (VB) i) i
EVERSLEY BARRETT, : Vea Sac ose ~
Defendant. :
x

 

The sentencing in this case is scheduled for November 18, 2020, at 2:15 p.m.

In the government’s sentencing memorandum (G. letter at 17-18), in direct response to
representations made in defendant’s sentencing memorandum regarding defendant’s need to care
for his autistic son (D. letter at 11-12), the government makes reference to certain statements of
defendant’s ex-wife, Virginia Barrett. The government also offers to make Ms. Barrett available
to testify should the Court wish to hear from Ms. Barrett. The Court does wish to hear from Ms.
Barrett. Accordingly, the government shall arrange for Ms. Barrett to appear at the sentencing
hearing and to be prepared to testify about the matters referenced in the government’s sentencing
memorandum.

Dated: November 16, 2020

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

ait ea ee AA ia tne A YE

 
